                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

JAMES EARL WHITE,                         :
                                          :
              Plaintiff,                  :
                                          :
v.                                        :      CASE NO. 3:18-CV-61-MSH
                                          :        Social Security Appeal
COMMISSIONER OF                           :
SOCIAL SECURITY,                          :
                                          :
              Defendant.                  :


                                         ORDER

       The Social Security Commissioner, by adoption of the Administrative Law Judge’s

(“ALJ’s”) determination, denied Plaintiff’s applications for supplemental security income

and disability insurance benefits, finding that he is not disabled within the meaning of the

Social Security Act and accompanying regulations.             Plaintiff contends that the

Commissioner’s decision was in error and seeks review under the relevant provisions of

42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c). All administrative remedies have been

exhausted. Both parties filed their written consents for all proceedings to be conducted by

the United States Magistrate Judge, including the entry of a final judgment directly

appealable to the Eleventh Circuit Court of Appeals pursuant to 28 U.S.C. § 636(c)(3).

                                 LEGAL STANDARDS

       The court’s review of the Commissioner’s decision is limited to a determination of

whether it is supported by substantial evidence and whether the correct legal standards

were applied. Walker v. Bowen, 826 F.2d 996, 1000 (11th Cir. 1987) (per curiam).
“Substantial evidence is something more than a mere scintilla, but less than a

preponderance. If the Commissioner's decision is supported by substantial evidence, this

court must affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (internal quotation marks omitted). The court’s role in

reviewing claims brought under the Social Security Act is a narrow one. The court may

neither decide facts, re-weigh evidence, nor substitute its judgment for that of the

Commissioner. 1 Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). It must,

however, decide if the Commissioner applied the proper standards in reaching a decision.

Harrell v. Harris, 610 F.2d 355, 359 (5th Cir. 1980) (per curiam). The court must

scrutinize the entire record to determine the reasonableness of the Commissioner’s factual

findings. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). However, even

if the evidence preponderates against the Commissioner’s decision, it must be affirmed if

substantial evidence supports it. Id.

       The plaintiff bears the initial burden of proving that he is unable to perform her

previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). The plaintiff’s burden is

a heavy one and is so stringent that it has been described as bordering on the unrealistic.

Oldham v. Schweiker, 660 F.2d 1078, 1083 (5th Cir. 1981). 2 A plaintiff seeking Social



1
  Credibility determinations are left to the Commissioner and not to the courts. Carnes v. Sullivan,
936 F.2d 1215, 1219 (11th Cir. 1991). It is also up to the Commissioner and not to the courts to
resolve conflicts in the evidence. Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986) (per
curiam); see also Graham v. Bowen, 790 F.2d 1572, 1575 (11th Cir. 1986).
2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decision of the former Fifth Circuit rendered prior to
October 1, 1981.
                                                 2
Security disability benefits must demonstrate that he suffers from an impairment that

prevents her from engaging in any substantial gainful activity for a twelve-month period.

42 U.S.C. § 423(d)(1). In addition to meeting the requirements of these statutes, in order

to be eligible for disability payments, a plaintiff must meet the requirements of the

Commissioner’s regulations promulgated pursuant to the authority given in the Social

Security Act. 20 C.F.R. § 404.1 et seq.

       Under the Regulations, the Commissioner uses a five-step procedure to determine

if a plaintiff is disabled. Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20

C.F.R. § 404.1520(a)(4). First, the Commissioner determines whether the plaintiff is

working. Id. If not, the Commissioner determines whether the plaintiff has an impairment

which prevents the performance of basic work activities. Id. Second, the Commissioner

determines the severity of the plaintiff’s impairment or combination of impairments. Id.

Third, the Commissioner determines whether the plaintiff’s severe impairment(s) meets or

equals an impairment listed in Appendix 1 of Part 404 of the Regulations (the “Listing”).

Id.   Fourth, the Commissioner determines whether the plaintiff’s residual functional

capacity can meet the physical and mental demands of past work. Id. Fifth, and finally,

the Commissioner determines whether the plaintiff’s residual functional capacity, age,

education, and past work experience prevent the performance of any other work. In

arriving at a decision, the Commissioner must consider the combined effects of all of the

alleged impairments, without regard to whether each, if considered separately, would be

disabling. Id. The Commissioner’s failure to apply correct legal standards to the evidence

is grounds for reversal. Id.

                                            3
                         ADMINISTRATIVE PROCEEDINGS

      Plaintiff James Earl White applied for disability insurance benefits and supplemental

security income on April 3, 2014, alleging he became disabled to work on July 22, 2013.

His applications were denied initially on September 15, 2014, and on reconsideration on

February 18, 2015. On March 4, 2015, Plaintiff timely requested an evidentiary hearing

before an ALJ and the hearing was conducted on October 19, 2016. Tr. 20. Plaintiff

appeared at the hearing with his attorney and testified, as did an impartial vocational expert.

Tr. 43-80. On April 17, 2017, the ALJ issued an unfavorable decision denying his

applications. Tr. 17-42. Plaintiff next sought review by the Appeals Council, but was

denied on March 9, 2018. Plaintiff has exhausted the available administrative remedies

under the Social Security Act and seeks judicial review of the Commissioner’s final

decision denying his claims for benefits.

                     STATEMENT OF FACTS AND EVIDENCE

      On his alleged disability date Plaintiff was thirty-six years old and classified as a

“younger person” under the Commissioner’s regulations. 20 C.F.R. §§ 404.1563, 416.963;

Finding 7, Tr. 35. In conducting the five-step sequential analysis of his claims the ALJ

found, at step two, that Plaintiff has severe impairments of degenerative disc disease, joint

disease, substance abuse and alcohol abuse disorders, and personality disorder. Finding 3,

Tr. 22. At step three, the ALJ determined that these impairments neither meet nor

medically equal a listed impairment set forth in 20 C.F.R. Part 404, Subpart P, Appendix

1. Finding 4, Tr. 22-24. Between steps three and four, the ALJ assessed Plaintiff to have

the residual functional capacity (“RFC”) to engage in a restricted range of light work as

                                              4
defined in 20 C.F.R. §§ 404.1567(b), 416.967(b) with added exertional, environmental,

postural and non-exertional limitations. Finding 5, Tr. 24-35. The ALJ found, at step four,

that Plaintiff cannot resume his past relevant work as a materials handler. Finding 6, Tr.

35. At step five, the ALJ established, through the testimony of the vocational expert, that

Plaintiff’s restricted RFC permits him to engage in light work as a marker, garment sorter,

and assembler, and that these jobs are available to him in the national economy. Finding

10, Tr. 36-37. She therefore found Plaintiff to be not disabled to work. Finding 11, Tr. 37.

                                      DISCUSSION

I. Substantial Evidence Determination

       Plaintiff contends that “the ALJ’s findings at all stages of the proceedings, from step

[t]wo through [s]tep [f]ive, were not based on substantial evidence.” Pl.’s Br. 30-31. No

error occurred at step two because, by finding at least one or more severe impairments (in

this case both exertional and non-exertional) and proceeding to subsequent steps in the

sequential analysis, the ALJ ruled in Plaintiff’s favor at step-two. In Heatly v. Comm’r of

Soc. Sec., 382 F. App’x 823 (11th Cir. 2010), the Eleventh Circuit held that “nothing

requires that the ALJ must identify, at step-two, all of the impairments that should be

considered severe.” Id. at 824-25. Instead, what is important is that the ALJ properly

considers all impairments at subsequent steps. Tuggerson-Brown v. Comm’r of Soc. Sec.,

572 F. App’x 949 (11th Cir. 2014). Plaintiff’s claim that the ALJ erred at step two is

meritless.

      At step three, an ALJ is required to determine whether a claimant has an impairment

or combination of impairments which meet or medically equal a listed impairment set forth

                                              5
in the Commissioner’s regulations. Plaintiff’s brief, though lengthy, does not specifically

claim that the ALJ committed an error at step three. The Court has nonetheless reviewed

the medical evidence of record and finds no support for assigning error to the ALJ’s step-

three analysis.

      Plaintiff also asserts that the ALJ’s formulation of his RFC is unsupported by

substantial evidence. Pl.’s Br. 10-30. A claimant’s RFC is assessed between steps three

and four of the sequential analysis, and is a determination of his or her remaining ability to

engage in work despite impairments. It is the most that a claimant can do despite being

impaired. 20 C.F.R. § 404.1545(a). The RFC is considered along with the claimant’s age,

education, and work experience in establishing whether the claimant can still work. 20

C.F.R. § 404.1520(f). Establishing the RFC is within the authority of the ALJ. Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The ALJ must assess a claimant’s

abilities on a function-by-function basis and express the RFC in terms of the exertional

level of work the claimant can still do. SSR 96-8p, 1996 WL 374184 (July 2, 1996).

       Here, the ALJ’s assessed limitations are well-supported by the medical evidence of

record and properly explained in a manner sufficient to facilitate judicial review of the

administrative process. While Plaintiff argues that the ALJ improperly discredited his

testimony about the effects of his symptoms, the ALJ properly found that Plaintiff was

untruthful about his activities of daily living such as church attendance, keeping and using

a bank account, and applying for and receiving unemployment benefits. Tr. 68, 33-34.

Also, the ALJ noted inconsistencies between his complaints of symptomology and what

his health care providers found on clinical examinations. Tr. 550-51, 553-54, 556-60, 664-

                                              6
66. In assessing Plaintiff’s RFC, the ALJ properly discounted his credibility and no error

is found.

II. Consideration of Opinion Evidence

      Plaintiff also claims the ALJ erred in his consideration of the opinion evidence. Pl.’s

Br. 1, 26-29. He contends that the ALJ should not have assigned significant weight to the

opinion of Dr. Williams, an examining psychologist who conducted a consultative

examination. It is the function of the Commissioner to weigh the evidence, resolve

conflicts in the evidence, and make credibility determinations. The Commissioner has the

responsibility to draw inferences from the evidence and, when supported by substantial

evidence, these finding may not be overturned by a court on judicial review. Cornelius v.

Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991). After examining Plaintiff, Dr. Williams

found that his self-reports of limitations in functioning were not consistent with his medical

history or clinical presentation. Tr. 525-30. The ALJ was within her authority to credit this

finding and no error is found.

III. Consideration of Substance Abuse and Medication

      Plaintiff also contends the ALJ did not properly address his substance abuse and

alcohol disorder, or properly evaluate the side effects of his medication. Pl.’s Br. 1, 25-26,

29-30. Neither of these arguments has merit. Plaintiff has extensive history of alcohol

abuse and regular marijuana use. Tr. 532, 557, 628, 638. The ALJ did not disqualify him

from benefits because of this, but rather because he is a “younger individual” capable of

engaging in substantial gainful activity at jobs available to him in the national economy.

While he occasionally complained of drowsiness as a result of medication, the ALJ

                                              7
properly discredited Plaintiff’s testimony for a number of reasons well-supported by record

evidence, and no physician specifically found him to have disabling medication side

effects.

IV. RFC Formulation and New Evidence

      In her step-five analysis, the ALJ found that there are jobs at which Plaintiff can

work within his restricted RFC. Plaintiff contends that this is erroneous because the RFC

was improperly formulated. The Court has found otherwise as stated above and this claim

of error is meritless.

      Finally, Plaintiff has submitted sixteen pages of what he contends is new and

material evidence which warrants remand. The Court has examined each page and finds

that on its face, the evidence is neither new nor material. The evidence is clinical notes of

visits Plaintiff had with Harvey Gayer, Ph.D., a licensed clinical psychologist. The first

page contains the psychologist’s quoting Plaintiff as complaining of “the same old same

old…finances are low [and] dissatisfaction [with] his attorney[]” and the efforts of the

attorney to obtain disability benefits for him. Pl.’s Br. Ex. 1 at pg. 2, ECF No. 15-1.

Plaintiff repeatedly expresses concern with what he perceives as a lack of progress in

securing either disability insurance benefits or “SSI.” Id. at 4,5. On September 30, 2014,

the psychologist noted that Plaintiff complained of “the same old stuff…upset he was

turned down for SSI” and further stated “nothing new going on.”             Id. at 13.   The

psychologist identified “financial” as Plaintiff’s primary stressor followed by

“relationship.” Id. at 15. None of this is evidence sufficient to justify a remand to the

Commissioner.

                                             8
                                    CONCLUSION

       For the reasons stated above, the determination of the Social Security Commissioner

is affirmed.

       SO ORDERED, this 19th day of December, 2018.

                                         /s/ Stephen Hyles
                                         UNITED STATES MAGISTRATE JUDGE




                                            9
